                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MISSOURI
                                 CENTRAL DIVISION

MICHAEL G. POSTAWKO, et al.,                        )
                                                    )
                       Plaintiffs,                  )
                                                    )
       v.                                           ) No. 2:16-CV-04219 NKL
                                                    )
MISSOURI DEPARTMENT OF                              ) HEARING REQUESTED
CORRECTIONS, et al.,                                )
                                                    )
                       Defendants.                  )

               PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION

       Pursuant to Fed. R. Civ. P. 65, Plaintiffs move this Court for entry of a preliminary

injunction following an evidentiary hearing. In support of this motion, Plaintiffs state:

       1.      This case involves Defendants’ deliberate indifference to the constitutional rights

of inmates with a chronic viral infection of hepatitis C (HCV)—a disease which, if left untreated,

can lead to (among other things) permanent liver damage, cancer, and death. Fortunately, there is

effective treatment with direct-acting antiviral drugs, which have a near-perfect cure rate.

Although the medical community long has been in consensus that treatment with DAAs is the

medically appropriate treatment for nearly all people with chronic HCV infections, Defendants

systematically deny this treatment to suffering class members. As of February 26, 2019,

Defendants have provided DAA treatment to only 15 of the 4,590 inmates diagnosed with

chronic HCV infections—less than 0.5% of class members.

       2.      Now that the Eighth Circuit has affirmed this Court’s class certification ruling

(see ECF No. 215) and the stay of litigation has been lifted, Plaintiffs seek injunctive relief on

behalf of the class to stop the ongoing, irreparable harm to their health they continue to

experience as they suffer without treatment.


                                      1
         Case 2:16-cv-04219-NKL Document 289 Filed 06/17/19 Page 1 of 5
        3.       For the reasons set forth in the accompanying suggestions, Plaintiffs are entitled

to injunctive relief. Briefly:

              a. Plaintiffs are likely to prevail on the merits of their claim.

              b. Absent an injunction, they will suffer ongoing, irreparable harm to their health

                 because Defendants refuse to treat their chronic HCV.

              c. The balance of harms weighs strongly in favor of granting an injunction. The

                 continued threat of significant adverse health consequences to Plaintiffs, and

                 ultimately to the community at large, far outweighs any burden providing

                 treatment places on Defendants.

              d. Finally, an injunction is in the public interest. Protection of constitutional rights is

                 always in the public interest, and immediate relief would ensure the protection of

                 Plaintiffs’ constitutional rights and mitigate their ongoing medical harm.

                 Furthermore, without injunctive relief, there is a significant and unnecessary

                 public health risk that HCV will spread within the correctional setting and outside

                 of it as infected individuals are released from prison.

        4.       For these reasons, discussed more fully in the suggestions filed

contemporaneously herewith, the Court should grant Plaintiffs’ motion for a preliminary

injunction.

        5.       Plaintiffs request an evidentiary hearing on the relief sought herein.

        WHEREFORE, Plaintiffs respectfully request that the Court grant their motion for a

preliminary injunction requiring Defendants to implement a policy that complies with the

standard of care for inmates with chronic HCV infection, as set forth in the AASLD/IDSA




                                      2
         Case 2:16-cv-04219-NKL Document 289 Filed 06/17/19 Page 2 of 5
guidelines, and grant such other relief which the Court deems just and fair under the

circumstances.

                                             Respectfully submitted,

                                             /s/ Anthony E. Rothert
                                             Anthony E. Rothert, #44827
                                             Jessie Steffan, #64861
                                             Omri E. Praiss, #41850
                                             American Civil Liberties Union
                                             of Missouri Foundation
                                             906 Olive Street, Suite 1130
                                             St. Louis, Missouri 63108
                                             Phone: (314) 652-3114
                                             Fax: (314) 652-3112
                                             trothert@aclu-mo.org
                                             jsteffan@aclu-mo.org

                                             Gillian R. Wilcox, #61278
                                             American Civil Liberties Union
                                             of Missouri Foundation
                                             406 West 34th Street, Suite 420
                                             Kansas City, Missouri 64111
                                             Phone: (816) 470-9938
                                             Fax: (314) 652-3112
                                             gwilcox@alcu-mo.org


                                             Amy E. Breihan, #65499
                                             Megan G. Crane, #71624
                                             RODERICK & SOLANGE
                                             MACARTHUR JUSTICE CENTER
                                             3115 South Grand Blvd., Suite 300
                                             St. Louis, MO 63118
                                             Phone: (314) 254-8540
                                             Fax: (314) 254-8547
                                             amy.breihan@macarthurjustice.org
                                             megan.crane@macarthurjustice.org

                                             Elizabeth L. Henthorne (pro hac vice)
                                             Amelia I. P. Frenkel (pro hac vice)
                                             Anastasia M. Pastan (pro hac vice)
                                             Wilkinson Walsh + Eskovitz, LLP
                                             2001 M Street NW
                                             10th Floor



                                      3
         Case 2:16-cv-04219-NKL Document 289 Filed 06/17/19 Page 3 of 5
                            Washington, DC 20036
                            Phone: (202) 847-4000
                            Fax: (202) 847-4005
                            bhenthorne@wilkinsonwalsh.com
                            afrenkel@wilkinsonwalsh.com
                            apastan@wilkinsonwalsh.com

                            Meghan C. Cleary (pro hac vice)
                            Wilkinson Walsh + Eskovitz, LLP
                            11601 Wilshire Blvd., Suite 600
                            Los Angeles, CA 90025
                            Phone: (424) 291-9669
                            Fax: (202) 847-4005
                            mcleary@wilkinsonwalsh.com




                             4
Case 2:16-cv-04219-NKL Document 289 Filed 06/17/19 Page 4 of 5
                                CERTIFICATE OF SERVICE

       I certify that a copy of the foregoing was filed electronically and served by operation of

the CM/ECF system on all counsel of record on June 17, 2019.

                                                                    /s/ Anthony E. Rothert




                                     5
        Case 2:16-cv-04219-NKL Document 289 Filed 06/17/19 Page 5 of 5
